REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., CN 105997127 A) discloses an arc-shaped (fig. 1:11) multi-focal point (par. 4) anode gate controlled (par. 15) x-ray source (11), comprising an arc-shaped x-ray source section (11), an x-ray tube holding means (within 11), a plurality of anode x-ray tubes (11) and a gate controlled switch (claim 7 and par. 15); wherein the plurality of anode x-ray tubes are fixed on the arc-shaped ray source section through the x-ray tube holding means (fig. 1), and focal points of the plurality of anode x-ray tubes are distributed on a distribution circle (fig. 1). The prior art (e.g., US 2015/0078532) also discloses fixed anode reflected x-ray tube technology (fig. 2:2), a plurality of gate controlled switches (107), and wherein the plurality of gate controlled switches (107) and the plurality of sources are connected correspondingly (figs. 1 and 5).  Additionally, the prior art (e.g., US 2012/0051510 (figs. 15a-15b)) discloses a housing (20) and tubes (18a-18i). Furthermore, the prior art (e.g., US 2012/0189094 (fig. 13a)) discloses a housing (224) and a bracket (brackets intersecting the right and left side plates of 224), wherein everything is fixed on the housing (224) through the bracket (brackets intersecting the right and left side plates of 224).
	However, the prior art fails to disclose or fairly suggest an arc-shaped multi-focal point fixed anode gate controlled x-ray source, including wherein two ends of the fixed anode reflected x-ray tube are an anode end and a cathode end respectively, the anode end of the fixed anode reflected x-ray tube generates an x-ray beam by using a reflected fixed anode target, and a gate is arranged close to the cathode in the fixed anode reflected x-ray tube, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884